 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-0107 GEB KJN P
12                         Respondent,
13              v.                                        ORDER
14    JOSHUA LANDON KLIPP,
15                         Movant.
16

17             Movant requests the appointment of counsel. There currently exists no absolute right to

18   appointment of counsel in § 2255 proceedings. See, e.g., Irwin v. United States, 414 F.2d 606

19   (9th Cir. 1969). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Rules Governing Section 2255

21   Proceedings. In the present case, the court does not find that the interests of justice would be

22   served by the appointment of counsel at this time.

23             Accordingly, IT IS HEREBY ORDERED that movant’s requests for appointment of

24   counsel (ECF Nos. 130 and 135) are denied without prejudice.

25   Dated: October 29, 2019

26
27

28   klip0107.207b

                                                        1
